People v Davis (2018 NY Slip Op 01548)





People v Davis


2018 NY Slip Op 01548


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Renwick, J.P., Richter, Andrias, Kapnick, Kahn, JJ.


5933 3136/14

[*1]The People of the State of New York, Respondent,
vCarl Davis, Defendant-Appellant.


Stanley Neustader, Cardozo Appeals Clinic, New York (Jonathan Oberman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Kelly L. Smith of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J. at suppression hearing; Thomas Farber, J. at jury trial and sentencing), rendered May 26, 2015, convicting defendant of criminal possession of a weapon in the second degree, and sentencing him, as a second violent felony offender, to a term of eight years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Here, the officers knew that both the location and this particular defendant were associated with gang activity and violent crime. The police had, at least, reasonable suspicion to stop and frisk defendant, where defendant repeatedly adjusted an apparent object in his waistband, the officers saw an actual bulge in the waistband, and defendant made a "shooting" hand gesture to his companions. "Each of these circumstances, when viewed in isolation, might be considered innocuous, but when viewed in totality they provided reasonable suspicion of criminality" (People v Rodriguez, 71 AD3d 436, 437 [1st Dept 2010], lv denied 15 NY3d 756 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK